Citation Nr: 1815741	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to chronic obstructive pulmonary disease (COPD), obstructive sleep apnea, and hypoxemia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and KB



ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1969, including service in the Republic of Vietnam.  He was awarded the Purple Heart.  He died in February 2013, with COPD, obstructive sleep apnea, and hypoxemia listed as causes of death.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2014, the appellant and KB, a witness, testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that one or more of the Veteran's causes of death should be service connected.  She argues that COPD, obstructive sleep apnea, and hypoxemia were caused by Agent Orange exposure in Vietnam or, in the alternative, that they were directly caused by or incurred in service.  Specifically, she testified that upon the Veteran's return from service, she observed respiratory and sleep apnea symptoms such as snoring, holding his breath, and a need to push him to wake him up and make sure he was breathing.  The Appellant also argues that service-connected PTSD was a contributory cause of the Veteran's death, exacerbating sleep apnea or one of the other principal causes of death.

At the hearing, the Appellant noted that prior to the Veteran's death he was treated by a private treating physician, Dr. N, in Chesapeake, Virginia, and a private cardiologist.  The Appellant's testimony regarding the Veteran's treatment at VA facilities indicates that VA treatment records may exist that have not yet been included in the record.

In a November 2014 letter, Dr. N referred to "clear evidence in the medical literature that PTSD can and will exacerbate sleep apnea, . . . affecting [the Veteran's] quality of life and also length of life."  Dr. N also stated that Agent Orange exposure "would have caused or warranted any of [the Veteran's] medical problems."

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records that are not currently in the claims file.  After contacting the Appellant and/or her representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file, request treatment records from any sources the Appellant identifies.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After any additional records have been included in the claims file, obtain a medical opinion regarding the cause of the Veteran's death.  The examiner must review the claims file, including the hearing transcript and Dr. N's letter, and provide a rationale for all findings.  The examiner is asked to:

(a)  Determine whether it is at least as likely as not that COPD, obstructive sleep apnea, or hypoxemia is related to service, specifically addressing the Appellant's lay statement regarding sleep apnea symptoms following service; 

(b)  Determine whether it is at least as likely as not that Agent Orange exposure caused COPD, obstructive sleep apnea, or hypoxemia, specifically addressing Dr. N's opinion regarding Agent Orange exposure; and 

(c)  Determine whether it is at least as likely as not that PTSD contributed substantially or materially to the Veteran's cause of death; combined to cause death; or aided or lent assistance to the production of death, specifically addressing Dr. N's opinion on this question. 

3.  After ensuring that the requested actions are completed, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






